Citation Nr: 1339662	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing at the RO in Columbia, South Carolina in August 2012.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran is claiming PTSD based on military sexual trauma.  See e.g., May 2009 personal trauma statement.  In cases involving personal assault, the U.S. Court of Appeals for Veterans Claims (Court) has recognized that sexual assault is an extremely personal and sensitive issue and that many incidents are not officially reported, creating a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the 'preponderance of the evidence' because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; See also YR, supra; Patton, supra. 

The Veteran contends that she was sexually assaulted while stationed at Nellis Air Force Base in the summer of 1982.  For the reasons discussed below, the Board finds that service connection is warranted.

The Veteran's service treatment records do not contain evidence which documents the Veteran's claimed assault.  However, although the evidence of an in service assault is not of record, the Veteran has provided statements, testimony, and post service medical records to corroborate the incident.  38 C.F.R. § 3.304(f)(5).

A July 2009 VA treatment provider linked the Veteran's in service sexual assault to her current diagnosis of PTSD.  The examiner stated that although the Veteran may have had some problems prior to joining the service, the assault greatly exacerbated all of her symptomatology and initiated the avoidant and intrusive symptoms of PTSD.  See also December 2009 VA treatment record noting the Veteran's statements that she was sexually assaulted and choked while in service.  

A November 2009 VA treatment provider noted the Veteran's PTSD symptoms included fear and guilt, intrusive memories, nightmares, decreased self-esteem, anxiety, depression, avoidance, and hypervigilance.

The VA treatment records also reflect that the Veteran was treated for PTSD in counseling sessions.  See e.g., December 2009 VA treatment record.  

In August 2012 the Veteran testified that following the assault physically she let herself go and also withdrew from social interactions.  She testified that she did report the assault to her supervisor, but she was never contacted if an investigation did take place.

At the very least, the Board finds the evidence is in relative equipoise.  Although the service records do not provide objective evidence of the Veteran's claimed assault, the Veteran has provided statements and testimony detailing the incident and follow up efforts on her part.  The Veteran has also been treated for PTSD symptoms which have been linked to the in service sexual assault.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002).

In granting service connection, the Board states no opinion as to the severity of the Veteran's PTSD for the purpose of establishing a service-connected rating.  The determination will be made by the RO on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms 'compensation,' 'rating,' and 'service connection' as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


